AO 245B (CASD Rev. I /19) Judgment in a Criminal Case




                                            SOUTHERN DISTRICT OF
               UNITED STATES OF AMERICA
                                     V.
            ANTONIO LOPEZ-HERNANDEZ (I)
                                                                         Case Number:         3: 19-CR-02893-GPC

                                                                      Amber Rabon-Luna, CJA
                                                                      Defendant's Attorney
USM Number                           86422-298
• -
THE DEFENDANT:
 IZI pleaded guilty to count(s)           1 of the Information

 D     was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                   Count
21 :952,960 - Importation of Methamphetamine (Felony)



    The defendant is sentenced as provided in pages 2 through                                of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                       - - -2- - -
 D     The defendant has been found not guilty on count(s)

 D     Count(s)                                                  is         dismissed on the motion of the United States.

 IZI   Assessment: $100.00 - WAIVED


 D     JVTA Assessment*:$

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. I 14-22.
 IZI   Fine waived               D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      March 13 2020
                                                                      Date of Imposition of Sentence


                                                                               ~x_tb~
                                                                      HON.GONZALOP.CURfil'
                                                                      UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ANTONIO LOPEZ-HERNANDEZ (1)                                              Judgment - Page 2 of 2
CASE NUMBER:              3: 19-CR-02893-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 14 months.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 1Z1   The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends the defendant be placed in an facility as close to El Centro or Mexicali.




 D     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                            A.M.               on
       •
                ---------
             as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                 UNITED ST ATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3: 19-CR-02893-GPC
